      Case: 1:19-cr-00310-CAB Doc #: 19 Filed: 12/05/19 1 of 6. PageID #: 112




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR310
                                                   )
                Plaintiff,                         )   JUDGE CHRISTOPHER A. BOYKO
                                                   )
         v.                                        )
                                                   )
 JOSEPH B. GRIFFITHS,                              )   GOVERNMENT'S SENTENCING
                                                   )   MEMORANDUM
                Defendant.                         )

        Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Scott Zarzycki, Assistant United States Attorney, and

hereby files this sentencing memorandum. The Government agrees with the calculations

contained within the Presentence Investigation Report filed November 26, 2019 (R. 14: PSR,

PageID 67), and recommends a sentence within the guideline range specified in paragraph 114 of

the report.

I.      OFFENSE CONDUCT AND GUIDELINE CALCULATION

        A.     Offense Conduct

        On April 11, 2019, at approximately 11:30 a.m., Joseph B. Griffiths attempted to rob the

Huntington Bank, located at 4200 Oberlin Avenue in Lorain, Ohio. Griffiths entered the bank

and handed a demand note to the teller. The teller couldn’t read it, so she gave it to her manager

who then asked “is this a robbery?” Griffiths fled from the bank. The note stated: “Robbery I

need 400 dollars to pay a ransom.” He was wearing black jeans and a red OSU jacket.

        Officers who have dealt with Griffiths in the past canvassed the area and located him

walking down the sidewalk about a quarter mile away from the bank. He was out of breath, and

wearing black jeans that fit the description, but not the red OSU jacket. The victim teller was

escorted to the area where he was detained and positively identified Griffiths as the suspect.
         Case: 1:19-cr-00310-CAB Doc #: 19 Filed: 12/05/19 2 of 6. PageID #: 113



          Surveillance video from a gas station across the street from the bank showed the suspect

in the described OSU jacket run n/b from the bank just before time of robbery alarm in the

direction of Family Dollar. Family Dollar surveillance showed the suspect enter the store

wearing an OSU jacket and exit less than 1 minute later with the jacket folded inside out in his

hands. The OSU jacket was recovered in the garbage can at Family Dollar lying on top the rest

of the garbage.

          B.      Guideline Calculation

          Joseph B. Griffiths was indicted on May 22, 2019, for one count of Bank Robbery, in

violation of 18 U.S.C. § 2113 (a) and (f). (R. 1, Indictment: PageID 1). The Defendant plead

guilty on August 6, 2019 (R. 14: PSR, PageID 65). The following is the relevant guideline

calculations as correctly stated in the presentence report (Id. at PageID 66-67).

    U.S.S.G. § 2B3.1: Bank Robbery (Count 1)
    Base offense level                                                        20          §2B3.1
    Specific offense characteristic (financial institution)                    2          §2B3.1(b)(1)
    Subtotal                                                                  22

Career Offender Enhancement               32 1 (USSG 4B1.1(b)(3))

Career Offender designation results in an automatic Criminal History category VI.

          At offense level 32, and criminal history category VI, the advisory range is 210-262

months. After acceptance of responsibility his offense level would be 29, and his advisory

guideline range is 151-188 months.

II.       SENTENCING FACTORS 18 U.S.C. § 3553(A)

          Upon properly calculating the advisory guideline range, this Court is required to follow

18 U.S.C. § 3553(a), which states:




1
 Griffiths faces maximum term of 20 years in prison. Under USSG 4B1.1(b)(3), if offense statutory maximum is 20
years or more, but less than 25, the Offense level is 32.


                                                      2
      Case: 1:19-cr-00310-CAB Doc #: 19 Filed: 12/05/19 3 of 6. PageID #: 114



               This Court is required to consider the following factors in
               determining the sentence.

               (a) Factors to be considered in imposing a sentence.--The court
               shall impose a sentence sufficient, but not greater than necessary,
               to comply with the purposes set forth in paragraph (2) of this
               subsection. The court, in determining the particular sentence to be
               imposed, shall consider--

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

               (2) the need for the sentence imposed--

               (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range established for--

               (5) any pertinent policy statement--

                (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       The Government requests that the court impose a sentence within the range and of the

kind specified pursuant to the advisory Sentencing Guidelines. In considering the factors in 18

U.S.C. § 3553(a), the Government asks this Court consider the nature and circumstances of the

offense, history, and characteristics of the defendant, primarily his lengthy criminal history and

the need to protect the public.



                                                 3
      Case: 1:19-cr-00310-CAB Doc #: 19 Filed: 12/05/19 4 of 6. PageID #: 115



       The facts of this case show the defendant attempted to rob the Huntington Bank during

working hours by passing a note to the bank tellers indicating it was a robbery. Although this

was ultimately unsuccessful, the defendant committed similar robberies on three separate

occasions in the past.

       The defendant has a criminal history dating back 20 years starting when he was a

juvenile. He committed burglary, making false alarms, and petty theft as juvenile. As an adult

he has had countless convictions for both misdemeanor and felony theft, criminal trespass,

falsification, and disorderly conduct.

       In the defendant’s entire criminal history, most notable are his convictions for more

violent offenses which begin to occur in 2006. In that year alone he was convicted of Arson in

Elyria municipal court and for setting a fire in a laundry room of an apartment building. He was

convicted of attempted robbery in Florida for entering the lobby of a Greyhound bus station and

writing a note that stated “I got a gun give me the money now.” And he was convicted of

menacing by stalking for repeatedly sending threatening letters and making threatening phone

calls to the victim over a three months period. He continued in 2007 with multiple convictions

for menacing by stalking and intimidation of a crime victim or witness involving the same victim

as the year prior. He was sent to prison for two years.

       In 2010 his criminal activity picked up again with a conviction for trespass. The

following year he was convicted of robbery for handing a note to tellers demanding $250 so he

wouldn’t have to “hurt anyone.” He was sentenced to prison for 4 years.

       After being released from prison in 2015, he was convicted of committing another

robbery and sent to prison for 3 more years. While in prison he was repeatedly disciplined for

erratic and violent behavior including trying to urinate on corrections officers, throwing objects

out of his cell, nearly pushing an officer down the stairs, and spitting on employees and medical


                                                 4
       Case: 1:19-cr-00310-CAB Doc #: 19 Filed: 12/05/19 5 of 6. PageID #: 116



staff and hitting them. He also struck and threw hot water on another inmate. Finally, while in

prison he was convicted of retaliation for sending letters once again to the same victim from

2006-2007.

        Upon his release from prison, Griffiths was convicted of three more misdemeanor theft

and criminal trespass convictions before picking up the instant case. This case is the defendant’s

fourth robbery offense using a note in order to obtain money.

        The Government recognizes that the defendant has significant mental health issues that

need to be treated and addressed during his time in custody. However, his criminal history and

the danger he possess to the public suggest that his criminal history score is not overrepresented,

and a sentence within guideline range is appropriate.

III.    CONCLUSION

        Based on the lengthy criminal history and the nature and circumstances of the offense,

the Government respectfully requests this Court sentence Joseph Griffiths within the advisory

guideline range.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                               By:      /s/ Scott Zarzycki
                                                         Scott Zarzycki (OH: 0072609)
                                                         Assistant United States Attorneys
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, OH 44113
                                                         (216) 622-3971/3709
                                                         (216) 522-8355 (facsimile)
                                                         Scott.Zarzycki@usdoj.gov
                                                         Margaret.Kane@usdoj.gov




                                                 5
      Case: 1:19-cr-00310-CAB Doc #: 19 Filed: 12/05/19 6 of 6. PageID #: 117



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2019, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Scott Zarzycki
                                                      Scott Zarzycki
                                                      Assistant U.S. Attorney




                                                 6
